111 John Street Corporation filed claims for $512,076.25 with the Superintendent of Insurance as liquidator of the Southern Surety Company for loss of rent and damages under six written leases entered into with the Southern Surety Company. These1 claims were disallowed by the Superintendent of Insurance. Objections were filed to the disallowance, and the matter was referred to a referee to hear and report. The appeal is from so much of the order as confirms that portion of the report of the referee which disallows the claim of 111 John Street Corporation for any sum in excess of $30,302.53, and disallows the claim for any sum in excess of $30,302.53. Order so far as appealed from unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Townley, Glennon and Untermyer, JJ.